SCHEDULE 14A INFORMATIONPROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934Amendment No. Filed by the Registrant [X]Filed by a Party other than the Registrant [ ]Check the appropriate box:[ ] Preliminary Proxy Statement[ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2))[ ] Definitive Proxy Statement[X] Definitive Additional Materials[ ] Soliciting Material Pursuant to Section 240.14a-12PRINCIPAL FUNDS, INC.(Name of Registrant as Specified In Its Charter)(Name of Person(s) Filing Proxy Statement, if other than the Registrant)Payment of Filing Fee (Check the appropriate box):[X] No fee required.[ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11.1) Title of each class of securities to which transaction applies:2) Aggregate number of securities to which transaction applies:3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined):4) Proposed maximum aggregate value of transaction:5) Total fee paid:[ ] Fee paid previously with preliminary materials.[ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Greeting: Hello. My name is . May I please speak with ? I’m calling on a recorded line regarding your investment in the Principal Global Diversified Income Fund. The fund sent you proxy materials to register your vote for the Special Meeting of Shareholders to be held on December 11, 2012. I am calling to ask for your vote regarding the proposal. The Board of Directors of Principal Global Diversified Income Fund has recommended you vote yes on the proposal. Would you like to vote along with the recommendation of your Board? If yes: The process will only take a few moments. Again, my name is , a proxy voting specialist on behalf of Principal Global Diversified Income Fund. Today’s date is and the time is Eastern Time. Would you please state your full name and full mailing address? Are you authorized to vote all shares? If yes: proceed with voting process If no: identify with the shareholder which fund(s) she/he is authorized to vote and proceed with voting process Multiple Accounts Held: Would you like to vote along with the recommendations of your Board for all accounts that you hold? For “Favorable” Vote: Mr./Ms. , I have recorded your vote as follows: For all shares, you are voting in accordance with the Board’s recommendation with respect to the proposal as set forth in the proxy materials you received. For “Non-Favorable” Vote: Mr./Ms. , I have recorded your vote as follows. For all shares, you are voting against the proposal as set forth in the proxy materials you received. For Abstentions: Mr./Ms. I have recorded your vote as follows.
